 
 
II 
Calendar No. 397
112th CONGRESS 2d Session 
H. R. 5326 
IN THE SENATE OF THE UNITED STATES 
 
May 14, 2012 
Received; read twice and placed on the calendar 
 
AN ACT 
Making appropriations for the Departments of Commerce and Justice, Science, and Related Agencies for the fiscal year ending September 30, 2013, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2013, and for other purposes, namely: 
IDepartment of Commerce 
International Trade Administration Operations and AdministrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to sections 3702 and 3703 of title 44, United States Code; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to section 40118 of title 49, United States Code; employment of citizens of the United States and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $294,300 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $467,737,000, to remain available until September 30, 2014, of which $9,439,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding section 3302 of title 31, United States Code: Provided, That, of amounts provided under this heading, not less than $11,400,000 (increased by $5,000,000) shall be for China antidumping and countervailing duty enforcement and compliance activities: Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities; and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities. Bureau of Industry and Security Operations and administrationFor necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of citizens of the United States and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $13,500 for official representation expenses abroad; awards of compensation to informers under the Export Administration Act of 1979, and as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223; 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $101,000,000, to remain available until expended: Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments. Economic Development Administration Economic development assistance programsFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, for trade adjustment assistance, for the cost of loan guarantees authorized by section 26 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3721), and for grants, including grants authorized under section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722), $182,000,000, to remain available until expended; of which $5,000,000 shall be for projects to facilitate the relocation, to the United States, of a source of employment located outside the United States; and of which up to $5,000,000 shall be for loan guarantees under section 26: Provided, That the costs for loan guarantees, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds for loan guarantees under such section 26 are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $70,000,000. Salaries and expensesFor necessary expenses of administering the economic development assistance programs as provided for by law, $37,500,000: Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976, title II of the Trade Act of 1974, and the Community Emergency Drought Relief Act of 1977. Minority Business Development Agency Minority business developmentFor necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprise, including expenses of grants, contracts, and other agreements with public or private organizations, $28,689,000. Economic and Statistical Analysis Salaries and expensesFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $96,000,000, to remain available until September 30, 2014. Bureau of the Census Salaries and expensesFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics, provided for by law, $253,336,000: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities. Periodic censuses and programsFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics for periodic censuses and programs, provided for by law, $625,357,000 (reduced by $4,000,000), to remain available until September 30, 2014: Provided, That from amounts provided herein, funds may be used for promotion, outreach, and marketing activities. National Telecommunications and Information Administration Salaries and expensesFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $45,568,000, to remain available until September 30, 2014: Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended. Public Telecommunications Facilities, Planning and ConstructionFor the administration of prior-year grants, recoveries and unobligated balances of funds previously appropriated are available for the administration of all open grants until their expiration. U.S. Patent and Trademark Office Salaries and expenses (including transfers of funds)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the USPTO, $2,933,241,000 to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections of fees and surcharges assessed and collected by the USPTO under any law are received during fiscal year 2013, so as to result in a fiscal year 2013 appropriation from the general fund estimated at $0: Provided further, That during fiscal year 2013, should the total amount of such offsetting collections be less than $2,933,241,000 this amount shall be reduced accordingly: Provided further, That any amount received in excess of $2,933,241,000 in fiscal year 2013 and deposited in the Patent and Trademark Fee Reserve Fund shall remain available until expended: Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for any amounts made available by the preceding proviso and such spending plan shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That from amounts provided herein, not to exceed $900 shall be made available in fiscal year 2013 for official reception and representation expenses: Provided further, That in fiscal year 2013 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) as provided by the Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of employees subject to subchapter III of chapter 83 of that title, and (2) the present value of the otherwise unfunded accruing costs, as determined by OPM for USPTO's specific use of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees who are enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance (FEGLI), shall be transferred to the Civil Service Retirement and Disability Fund, the FEGLI Fund, and the FEHB Fund, as appropriate, and shall be available for the authorized purposes of those accounts: Provided further, That any differences between the present value factors published in OPM's yearly 300 series benefit letters and the factors that OPM provides for USPTO's specific use shall be recognized as an imputed cost on USPTO's financial statements, where applicable: Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected by USPTO are available for USPTO only pursuant to section 42(c) of title 35, United States Code, as amended by section 22 of the Leahy-Smith America Invents Act (Public Law 112–29): Provided further, That within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the USPTO. National Institute of Standards and Technology Scientific and technical research and servicesFor necessary expenses of the National Institute of Standards and Technology, $621,173,000, to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital FundProvided, That not to exceed $5,000 shall be for official reception and representation expenses. Industrial technology servicesFor necessary expenses for industrial technology services, $149,000,000, to remain available until expended, of which $128,000,000 shall be for the Manufacturing Extension Partnership, and of which $21,000,000 shall be for the Advanced Manufacturing Technology Consortia. Construction of research facilitiesFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by sections 13 through 15 of the National Institute of Standards and Technology Act (15 U.S.C. 278c–278e), $60,000,000, to remain available until expended: Provided, That the Secretary of Commerce shall include in the budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000 and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the five subsequent fiscal years. National Oceanic and Atmospheric Administration Operations, research, and facilities (including transfer of funds)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $2,968,371,000 (increased by $1,600,000) (reduced by $542,000) (reduced by $18,000,000), to remain available until September 30, 2014, except that funds provided for cooperative enforcement shall remain available until September 30, 2015: Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding section 3302 of title 31, United States Code: Provided further, That in addition, $119,064,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries: Provided further, That of the $3,102,435,000 (reduced by $542,000) (reduced by $18,000,000) provided for in direct obligations under this heading, $2,968,371,000 (reduced by $542,000) (reduced by $18,000,000) is appropriated from the general fund, $119,064,000 is provided by transfer, and $15,000,000 is derived from recoveries of prior year obligations: Provided further, That the total amount available for National Oceanic and Atmospheric Administration corporate services administrative support costs shall not exceed $207,013,000: Provided further, That any deviation from the amounts designated for specific activities in the statement accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act.In addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents Medical Care Act (10 U.S.C. 55), such sums as may be necessary. Procurement, acquisition and constructionFor procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $1,931,948,000, to remain available until September 30, 2015, except that funds provided for construction of facilities shall remain available until expended: Provided, That of the $1,946,948,000 provided for in direct obligations under this heading, $1,931,948,000 is appropriated from the general fund and $15,000,000 is provided from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the statement accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration procurement, acquisition or construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years. Pacific coastal salmon recoveryFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2014: Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the Federally recognized tribes of the Columbia River and Pacific Coast (including Alaska), for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or that are identified by a State as at-risk to be so listed, for maintaining populations necessary for exercise of tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be available for marketing activities: Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds. Fishermen's contingency fundFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $350,000, to be derived from receipts collected pursuant to that Act, to remain available until expended. Fisheries finance program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2013, obligations of direct loans may not exceed $24,000,000 for Individual Fishing Quota loans and not to exceed $59,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936: Provided, That none of the funds made available under this heading may be used for direct loans for any new fishing vessel that will increase the harvesting capacity in any United States fishery. Departmental Management Salaries and expensesFor necessary expenses for the management of the Department of Commerce provided for by law, including not to exceed $4,500 for official reception and representation, $55,000,000: Provided, That the Secretary of Commerce shall maintain a task force on job repatriation and manufacturing growth and shall produce an annual report on related incentive strategies, implementation plans and program results. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $28,753,000. General Provisions—Department of Commerce 
101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest. 
102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902). 
103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures, and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce. 
104.Any costs incurred by a department or agency funded under this title resulting from personnel actions taken in response to funding reductions included in this title or from actions taken for the care and protection of loan collateral or grant property shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
105.
(a)Section 105(f) of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55) is amended— 
(1)by striking paragraph (2) and inserting subsection (e)(2); and 
(2)by striking this subsection and inserting subsection (e). 
(b)The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55), as amended by subsection (a) of this section, are hereby adopted by reference. 
106.Notwithstanding any other provision of law, the Secretary may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms, or organizations are authorized, pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority, to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949 on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services. 
107.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks. 
108.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian tribal government, Territory, or possession, or of any political subdivision thereof, or of any foreign government or international organization, for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration. 
109.The Department of Commerce shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate on any official travel to China by any employee of the U.S. Department of Commerce, including the purpose of such travel. 
This title may be cited as the Department of Commerce Appropriations Act, 2013. 
IIDepartment of Justice 
General Administration Salaries and expensesFor expenses necessary for the administration of the Department of Justice, $110,322,000 (reduced by $1,000,000) (reduced by $22,418,000), of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended. Justice information sharing technologyFor necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $33,426,000, to remain available until expended. Administrative Review and Appeals (including transfer of funds)For expenses necessary for the administration of pardon and clemency petitions and immigration-related activities, $313,438,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account. Office of inspector generalFor necessary expenses of the Office of Inspector General, $84,199,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character. United States Parole Commission Salaries and expensesFor necessary expenses of the United States Parole Commission as authorized, $12,772,000. Legal Activities Salaries and expenses, general legal activitiesFor expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; and rent of private or Government-owned space in the District of Columbia, $863,367,000 (reduced by $5,000,000), of which not to exceed $10,000,000 for litigation support contracts shall remain available until expended: Provided, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL Washington for official reception and representation expenses: Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That of the amount appropriated, such sums as may be necessary shall be available to reimburse the Office of Personnel Management for salaries and expenses associated with the election monitoring program under section 8 of the Voting Rights Act of 1965 (42 U.S.C. 1973f): Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000 shall remain available until expended.In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $7,833,000, to be appropriated from the Vaccine Injury Compensation Trust Fund. Salaries and expenses, antitrust divisionFor expenses necessary for the enforcement of antitrust and kindred laws, $159,587,000, to remain available until expended: Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $115,000,000 in fiscal year 2013), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2013, so as to result in a final fiscal year 2013 appropriation from the general fund estimated at $44,587,000. Salaries and expenses, united states attorneysFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $1,965,000,000: Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official reception and representation expenses: Provided further, That not to exceed $25,000,000 shall remain available until expended: Provided further, That each United States Attorney shall establish or participate in a United States Attorney-led task force on human trafficking. United States trustee system fundFor necessary expenses of the United States Trustee Program, as authorized, $223,258,000, to remain available until expended and to be derived from the United States Trustee System Fund: Provided, That, notwithstanding any other provision of law, deposits to the Fund shall be available in such amounts as may be necessary to pay refunds due depositors: Provided further, That, notwithstanding any other provision of law, $223,258,000 of offsetting collections pursuant to section 589a(b) of title 28, United States Code, shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: Provided further, That the sum herein appropriated from the Fund shall be reduced as such offsetting collections are received during fiscal year 2013, so as to result in a final fiscal year 2013 appropriation from the Fund estimated at $0. Salaries and expenses, foreign claims settlement commissionFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,000,000. Fees and expenses of witnessesFor fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $270,000,000, to remain available until expended, of which not to exceed $10,000,000 is for construction of buildings for protected witness safesites; not to exceed $3,000,000 is for the purchase and maintenance of armored and other vehicles for witness security caravans; and not to exceed $11,000,000 is for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses. Salaries and expenses, community relations serviceFor necessary expenses of the Community Relations Service, $11,456,000: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Assets forfeiture fundFor expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United States Code, $20,948,000, to be derived from the Department of Justice Assets Forfeiture Fund. United States Marshals Service Salaries and expensesFor necessary expenses of the United States Marshals Service, $1,188,488,000, of which not to exceed $6,000 shall be available for official reception and representation expenses, and not to exceed $15,000,000 shall remain available until expended. ConstructionFor construction in space controlled, occupied or utilized by the United States Marshals Service for prisoner holding and related support, $10,000,000, to remain available until expended.  Federal Prisoner Detention   (including transfer of funds) For necessary expenses related to United States prisoners in the custody of the United States Marshals Service as authorized by section 4013 of title 18, United States Code, $1,647,383,000, to remain available until expended: Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner and Alien Transportation System: Provided further, That any unobligated balances available from funds appropriated under the heading General Administration, Detention Trustee shall be transferred to and merged with the appropriation under this heading. National Security Division Salaries and expensesFor expenses necessary to carry out the activities of the National Security Division, $90,039,000, of which not to exceed $5,000,000 for information technology systems shall remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Interagency Law Enforcement Interagency crime and drug enforcementFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking, and affiliated money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in organized crime drug trafficking, $521,793,000, of which $50,000,000 shall remain available until expended: Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation. Federal Bureau of Investigation Salaries and expensesFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $8,185,007,000, of which not to exceed $216,000,000 shall remain available until expended: Provided, That not to exceed $184,500 shall be available for official reception and representation expenses. ConstructionFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities and sites by purchase, or as otherwise authorized by law; conversion, modification and extension of Federally-owned buildings; preliminary planning and design of projects; and operation and maintenance of secure work environment facilities and secure networking capabilities; $80,982,000, to remain available until expended. Drug Enforcement Administration Salaries and expensesFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to section 530C of title 28, United States Code; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,043,904,000; of which not to exceed $75,000,000 shall remain available until expended and not to exceed $90,000 shall be available for official reception and representation expenses. Bureau of Alcohol, Tobacco, Firearms and Explosives Salaries and expensesFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,153,345,000 (reduced by $1,900,000), of which not to exceed $36,000 shall be for official reception and representation expenses, not to exceed $1,000,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code, and not to exceed $20,000,000 shall remain available until expended: Provided, That, in the current fiscal year and any fiscal year thereafter, no funds appropriated under this or any other Act shall be used to pay administrative expenses or the compensation of any officer or employee of the United States to implement an amendment or amendments to section 478.118 of title 27, Code of Federal Regulations, or to change the definition of Curios or relics in section 478.11 of title 27, Code of Federal Regulations, or remove any item from ATF Publication 5300.11 as it existed on January 1, 1994: Provided further, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments: Provided further, That, in the current fiscal year and any fiscal year thereafter, no funds made available by this or any other Act shall be expended to promulgate or implement any rule requiring a physical inventory of any business licensed under section 923 of title 18, United States Code: Provided further, That, in the current fiscal year and any fiscal year thereafter, no funds authorized or made available under this or any other Act may be used to deny any application for a license under section 923 of title 18, United States Code, or renewal of such a license due to a lack of business activity, provided that the applicant is otherwise eligible to receive such a license, and is eligible to report business income or to claim an income tax deduction for business expenses under the Internal Revenue Code of 1986. Federal Prison System Salaries and expenses (including transfer of funds)For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $6,820,217,000: Provided, That the Attorney General may transfer to the Health Resources and Services Administration such amounts as may be necessary for direct expenditures by that Administration for medical relief for inmates of Federal penal and correctional institutions: Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: Provided further, That not to exceed $50,000,000 shall remain available for necessary operations until September 30, 2014: Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses authorized by section 501(c) of the Refugee Education Assistance Act of 1980 (8 U.S.C. 1522 note), for the care and security in the United States of Cuban and Haitian entrants: Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a nonprofit entity which has operated such program in the past notwithstanding the fact that such nonprofit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities. Buildings and facilitiesFor planning, acquisition of sites and construction of new facilities; purchasing and acquiring facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $90,000,000, to remain available until expended, of which not less than $66,965,000 shall be available only for modernization, maintenance and repair, and of which not to exceed $14,000,000 shall be available to construct areas for inmate work programs: Provided, That labor of United States prisoners may be used for work performed under this appropriation. Federal prison industries, incorporatedThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures, within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments, without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation, including purchase (not to exceed five for replacement only) and hire of passenger motor vehicles. Limitation on administrative expenses, federal prison industries, incorporatedNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest.  State and Local Law Enforcement Activities  Office on Violence Against Women Violence against women prevention and prosecution programsFor grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); and for related victims services, $415,000,000 (increased by $5,000,000), to remain available until expended: Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: Provided further, That of the amount provided— 
(1)$189,000,000 is for grants to combat violence against women, as authorized by part T of the 1968 Act; 
(2)$25,000,000 is for transitional housing assistance grants for victims of domestic violence, stalking or sexual assault as authorized by section 40299 of the 1994 Act; 
(3)$3,500,000 is for the National Institute of Justice for research and evaluation of violence against women and related issues addressed by grant programs of the Office on Violence Against Women, which shall be transferred to Research, Evaluation, and Statistics for administration by the Office of Justice Programs; 
(4)$10,000,000 is for a grant program to provide services to advocate for and respond to youth victims of domestic violence, dating violence, sexual assault, and stalking; assistance to children and youth exposed to such violence; programs to engage men and youth in preventing such violence; and assistance to middle and high school students through education and other services related to such violence: Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303 and 41305 of the 1994 Act shall be available for this program: Provided further, That 10 percent of the total amount available for this grant program shall be available for grants under the program authorized by section 2015 of the 1968 Act: Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this program; 
(5)$50,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act; 
(6)$23,000,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act; 
(7)$36,500,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act; 
(8)$9,000,000 is for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act; 
(9)$41,000,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act; 
(10)$4,250,000 is for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40802 of the 1994 Act; 
(11)$11,500,000 is for the safe havens for children program, as authorized by section 1301 of the 2000 Act; 
(12)$5,750,000 is for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act; 
(13)$4,500,000 is for the court training and improvements program, as authorized by section 41002 of the 1994 Act; 
(14)$500,000 is for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act; 
(15)$1,000,000 is for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act, which may be transferred to Research, Evaluation, and Statistics for administration by the Office of Justice Programs; and 
(16)$500,000 is for the Office on Violence Against Women to establish a national clearinghouse that provides training and technical assistance on issues relating to sexual assault of American Indian and Alaska Native women. Office of Justice Programs Research, Evaluation and StatisticsFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); and other programs; $112,000,000 (increased by $18,000,000), to remain available until expended, of which— 
(1)$45,000,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act; 
(2)$40,000,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act and subtitle D of title II of the 2002 Act; and 
(3)$27,000,000 (increased by $18,000,000) is for regional information sharing activities, as authorized by part M of title I of the 1968 Act. State and local law enforcement assistanceFor grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); and other programs, $962,500,000 (increased by $4,000,000) (increased by $22,418,000), to remain available until expended as follows— 
(1)$370,000,000 (increased by $22,418,000) for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act (except that section 1001(c), and the special rules for Puerto Rico under section 505(g), of title I of the 1968 Act shall not apply for purposes of this Act), of which, notwithstanding such subpart 1, $5,000,000 is for a Preventing Violence Against Law Enforcement Officer Resilience and Survivability Initiative (VALOR), and $4,000,000 is for use by the National Institute of Justice for research targeted toward developing a better understanding of the domestic radicalization phenomenon, and advancing evidence-based strategies for effective intervention and prevention; 
(2)$165,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for Federal immigration and other detainees housed in State and local detention facilities; 
(3)$20,000,000 for competitive grants to improve the functioning of the criminal justice system, to prevent or combat juvenile delinquency, and to assist victims of crime (other than compensation); 
(4)$13,500,000 for victim services programs for victims of trafficking, as authorized by section 107(b)(2) of Public Law 106–386 and for programs authorized under Public Law 109–164; 
(5)$41,000,000 (increased by $4,000,000) for drug courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act; 
(6)$4,000,000 for a veterans treatment courts program; 
(7)$9,000,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act, and the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); 
(8)$15,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act; 
(9)$1,000,000 for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405, and for grants for wrongful conviction review; 
(10)$7,000,000 for economic, high technology and Internet crime prevention grants, including as authorized by section 401 of Public Law 110–403; 
(11)$20,000,000 for implementation of the Adam Walsh Act and related activities; 
(12)$20,000,000 for the matching grant program for law enforcement armor vests, as authorized by section 2501 of title I of the 1968 Act; 
(13)$1,000,000 for the National Sex Offender Public Website; 
(14)$12,000,000 for grants to assist State and tribal governments and related activities, as authorized by the NICS Improvement Amendments Act of 2007 (Public Law 110–180); 
(15)$6,000,000 for the National Criminal History Improvement Program for grants to upgrade criminal records; 
(16)$125,000,000 for DNA-related and forensic programs and activities, of which— 
(A)$117,000,000 is for a DNA analysis and capacity enhancement program and for other local, State, and Federal forensic activities, including the purposes authorized under section 2 of the DNA Analysis Backlog Elimination Act of 2000 (the Debbie Smith DNA Backlog Grant Program); 
(B)$4,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Program (Public Law 108–405, section 412); and 
(C)$4,000,000 is for Sexual Assault Forensic Exam Program Grants, including as authorized by section 304 of Public Law 108–405; 
(17)$4,500,000 for the court-appointed special advocate program, as authorized by section 217 of the 1990 Act; 
(18)$38,000,000 for assistance to Indian tribes; 
(19)$1,000,000 for the purposes described in the Missing Alzheimer's Disease Patient Alert Program (section 240001 of the 1994 Act); 
(20)$7,000,000 for a program to monitor prescription drugs and scheduled listed chemical products; 
(21)$12,500,000 for prison rape prevention and prosecution grants to States and units of local government, and other programs, as authorized by the Prison Rape Elimination Act of 2003 (Public Law 108–79); and 
(22)$70,000,000 for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199), of which $6,000,000 is for a program to improve State, local and tribal probation supervision efforts and strategies: 
Provided, That, if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform non-administrative public sector safety service.Juvenile justice programsFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); and other juvenile justice programs, $209,500,000 (reduced by $30,000,000) (increased by $30,000,000), to remain available until expended as follows— 
(1)$33,000,000 for programs authorized by section 221 of the 1974 Act, and for training and technical assistance to assist small, nonprofit organizations with the Federal grants process; 
(2)$90,000,000 for youth mentoring grants; 
(3)$18,000,000 for programs authorized by the Victims of Child Abuse Act of 1990; 
(4)$67,000,000 (reduced by $30,000,000) (increased by $30,000,000) for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of the PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for purposes of this Act); and 
(5)$1,500,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the 1990 Act: 
Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: Provided further, That not more than 2 percent of each amount may be used for training and technical assistance: Provided further, That the previous two provisos shall not apply to grants and projects authorized by sections 261 and 262 of the 1974 Act.Public safety officer benefitsFor payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs), to remain available until expended; and $16,300,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officers Benefits from available appropriations for the Department of Justice as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the previous proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  Community Oriented Policing Services  Community Oriented Policing Services Programs For activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act), $72,500,000 (increased by $126,000,000), to remain available until expended: Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act: Provided further, That of the amount provided— 
(1)$12,500,000 is for anti-methamphetamine-related activities, which shall be transferred to the Drug Enforcement Administration upon enactment of this Act; 
(2)$20,000,000 is for improving tribal law enforcement, including hiring, equipment, training, and anti-methamphetamine activities; and 
(3)$40,000,000 (increased by $126,000,000) is for grants under section 1701 of title I of the 1968 Act (42 U.S.C. 3796dd) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (i) of such section: Provided, That, notwithstanding section 1704(c) of such title (42 U.S.C. 3796dd–3(c)), funding for hiring or rehiring a career law enforcement officer may not exceed $125,000 unless the Director of the Office of Community Oriented Policing Services grants a waiver from this limitation. General Provisions—Department of Justice 
201.In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $50,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses. 
202.None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void. 
203.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion. 
204.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons. 
205.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section. 
206.The Attorney General is authorized to extend through September 30, 2014, the Personnel Management Demonstration Project transferred to the Attorney General pursuant to section 1115 of the Homeland Security Act of 2002 (Public Law 107–296; 28 U.S.C. 599B) without limitation on the number of employees or the positions covered. 
207.Notwithstanding any other provision of law, during the current fiscal year and any fiscal year thereafter, section 102(b) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (Public Law 102–395) shall extend to the Bureau of Alcohol, Tobacco, Firearms and Explosives in the conduct of undercover investigative operations and shall apply with respect to any undercover investigative operation by the Bureau of Alcohol, Tobacco, Firearms and Explosives that is necessary for the detection and prosecution of crimes against the United States. 
208.None of the funds made available to the Department of Justice in this Act may be used for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner. 
209.
(a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, to rent or purchase videocassettes, videocassette recorders, or other audiovisual or electronic equipment used primarily for recreational purposes. 
(b)Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic equipment for inmate training, religious, or educational programs. 
210.None of the funds made available under this title shall be obligated or expended for any new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations of the House of Representatives and the Senate that the information technology program has appropriate program management controls and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice. 
211.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and accompanying statement, and to any use of deobligated balances of funds provided under this title in previous years. 
212.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated. 
213.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of section 545 of title 28, United States Code. 
214.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this title under the headings Research, Evaluation, and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs— 
(1)up to 3 percent of funds made available to the Office of Justice Programs for grant or reimbursement programs may be used by such Office to provide training and technical assistance; and 
(2)up to 2 percent of funds made available for grant or reimbursement programs under such headings, except for amounts appropriated specifically for research, evaluation, or statistical programs administered by the National Institute of Justice and the Bureau of Justice Statistics, shall be transferred to and merged with funds provided to the National Institute of Justice and the Bureau of Justice Statistics, to be used by them for research, evaluation or statistical purposes, without regard to the authorizations for such grant or reimbursement programs. 
215.The Attorney General may, upon request by a grantee and based upon a determination of fiscal hardship, waive the requirements of sections 2976(g)(1), 2978(e)(1) and (2), and 2904 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(g)(1), 3797w–2(e)(1) and (2), 3797q–3) and section 6(c)(3) of the Prison Rape Elimination Act of 2003 (42 U.S.C. 15605(c)(3)) with respect to funds appropriated in this or any other Act making appropriations for fiscal years 2010 through 2013 for Adult and Juvenile Offender State and Local Reentry Demonstration Projects and for State, Tribal, and Local Reentry Courts authorized under part FF of title I of such Act of 1968, and for the Prosecution Drug Treatment Alternatives to Prison Program authorized under part CC of such Act of 1968, and Grants to Protect Inmates and Safeguard Communities under such Act of 2003. 
216.Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709(a)) shall not apply to amounts made available by this or any other Act. 
217.None of the funds made available under this Act, other than for the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note), may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 
218.None of the funds made available to the Department of Justice in this Act may be used for the purpose of implementing the requirement for public entities, places of public accommodation, and commercial facilities to provide a permanent means of accessible entry to pools and spas under the revised regulations for titles II and III of the Americans with Disabilities Act of 1990 (28 C.F.R. 35.101 et seq.; 36.101 et seq.). 
219.None of the funds made available by this Act may be used to require a person licensed under section 923 of title 18, United States Code, to report information to the Department of Justice regarding the sale of multiple rifles or shotguns to the same person. 
This title may be cited as the Department of Justice Appropriations Act, 2013. 
IIIScience 
Office of Science and Technology PolicyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $5,850,000. National Aeronautics and Space Administration ScienceFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $5,095,000,000, to remain available until September 30, 2014, of which up to $14,500,000 shall be available for a reimbursable agreement with the Department of Energy for the purpose of re-establishing facilities to produce fuel required for radioisotope thermoelectric generators to enable future missions: Provided, That not less than $150,000,000 shall be for Mars Next Decade: Provided further, That no funds shall be obligated for Mars Next Decade unless and until the National Research Council has certified to the Committees on Appropriations that the chosen mission concept will lead to the accomplishment of Mars sample return as described in the most recent planetary science decadal survey: Provided further, That, in the event that the National Research Council determines that the Mars Next Decade mission concept will not lead to the accomplishment of Mars sample return, all funding provided for Mars Next Decade shall be reallocated to the development of a Jupiter Europa orbiter, consistent with the priorities established in the aforementioned decadal survey: Provided further, That the formulation and development costs (with development cost as defined under section 30104 of title 51, United States Code) for the James Webb Space Telescope shall not exceed $8,000,000,000: Provided further, That should the individual identified under subsection (c)(2)(E) of section 30104 of title 51, United States Code, as responsible for the James Webb Space Telescope determine that the development cost of the program is likely to exceed that limitation, the individual shall immediately notify the Administrator and the increase shall be treated as if it meets the 30 percent threshold described in subsection (f) of section 30104. AeronauticsFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $569,900,000, to remain available until September 30, 2014. Space TechnologyFor necessary expenses, not otherwise provided for, in the conduct and support of space research and technology development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $632,500,000, to remain available until September 30, 2014. ExplorationFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $3,711,900,000, to remain available until September 30, 2014: Provided, That not less than $1,024,900,000 shall be for the Orion Multi-Purpose Crew Vehicle: Provided further, That not less than $1,857,000,000 shall be for the Space Launch System, which shall have a lift capability not less than 130 metric tons and which shall have an upper stage and other core elements developed simultaneously: Provided further, That of the funds made available for the Space Launch System, $1,454,200,000 shall be for launch vehicle development and $402,800,000 shall be for exploration ground systems: Provided further, That funds made available for the Orion Multi-Purpose Crew Vehicle and Space Launch System are in addition to funds provided for these programs under the Construction and Environmental Compliance and Restoration heading. Space operationsFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control and communications activities, including operations, production, and services; maintenance and repair, facility planning and design; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance and operation of mission and administrative aircraft, $3,985,000,000, to remain available until September 30, 2014. EducationFor necessary expenses, not otherwise provided for, in carrying out aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $100,000,000, to remain available until September 30, 2014, of which $9,000,000 shall be for the Experimental Program to Stimulate Competitive Research and $24,000,000 shall be for the National Space Grant College program. Cross agency supportFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $63,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $2,843,500,000 (reduced by $126,000,000), to remain available until September 30, 2014. Construction and environmental compliance and restorationFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $598,000,000, to remain available until September 30, 2018: Provided, That hereafter, notwithstanding section 315 of the National Aeronautics and Space Act of 1958 (51 U.S.C. 20145), all proceeds from leases entered into under that section shall be deposited into this account: Provided further, That such proceeds shall be available for a period of 5 years and in amounts as provided in annual appropriations Acts: Provided further, That such proceeds referred to in the two preceding provisos shall be available for obligation for fiscal year 2013 in an amount not to exceed $3,791,000: Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 315 of the National Aeronautics and Space Act of 1958 (51 U.S.C. 20145). Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $38,000,000, of which $500,000 shall remain available until September 30, 2014. Administrative provisionsFunds for announced prizes otherwise authorized shall remain available, without fiscal year limitation, until the prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent (or, in the case of Construction and Environmental Compliance and Restoration, 15 percent) by any such transfers. Balances so transferred shall be merged with and available for the same purposes and the same time period as the appropriations to which transferred. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.Section 1105 of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18431) is amended by striking The Administrator may not and all that follows through inefficiency..The National Aeronautics and Space Administration shall submit a spending plan, signed by the Administrator, to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the enactment of this Act. This spending plan shall be provided at the theme, program, project and activity level. The spending plan, as well as any subsequent change of an amount established in that spending plan that meets the notification requirements of section 505 of this Act, shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
Section 30102(c) of title 51, United States Code, is amended— 
(1)in paragraph (2) by striking and at the end; 
(2)in paragraph (3) by striking the period at the end inserting ; and; and 
(3)by adding at the end the following: 
 
(4)refunds or rebates received on an on-going basis from a credit card services provider under the National Aeronautics and Space Administration's credit card programs. . National Science Foundation Research and related activitiesFor necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as authorized by section 3109 of title 5, United States Code; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $5,942,693,000, to remain available until September 30, 2014, of which not to exceed $500,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: Provided, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation. Major research equipment and facilities constructionFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including authorized travel, $196,170,000, to remain available until expended: Provided, That none of the funds may be used to reimburse the Judgment Fund established under section 1304 of title 31, United States Code. Education and human resourcesFor necessary expenses in carrying out science, mathematics and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as authorized by section 3109 of title 5, United States Code, authorized travel, and rental of conference rooms in the District of Columbia, $875,610,000, to remain available until September 30, 2014. Agency operations and award managementFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $299,400,000: Provided, That not to exceed $8,280 is for official reception and representation expenses: Provided further, That contracts may be entered into under this heading in fiscal year 2013 for maintenance and operation of facilities and for other services to be provided during the next fiscal year. Office of the national science boardFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,440,000: Provided, That not to exceed $2,500 shall be available for official reception and representation expenses. Office of inspector generalFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, $14,200,000, of which $400,000 shall remain available until September 30, 2014. Administrative Provision Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Science Foundation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 15 percent by any such transfers. Any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section. 
IVRelated Agencies 
Commission on Civil Rights Salaries and expenses (including transfer of funds)For necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $9,193,000: Provided, That none of the funds appropriated in this paragraph shall be used to employ in excess of four full-time individuals under Schedule C of the Excepted Service exclusive of one special assistant for each Commissioner: Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days: Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense that is not explicitly authorized by section 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a): Provided further, That there shall be an Inspector General at the Commission on Civil Rights who shall have the duties, responsibilities, and authorities specified in the Inspector General Act of 1978: Provided further, That an individual appointed to the position of Inspector General of the Government Accountability Office (GAO) shall, by virtue of such appointment, also hold the position of Inspector General of the Commission on Civil Rights: Provided further, That the Inspector General of the Commission on Civil Rights shall utilize personnel of the Office of Inspector General of GAO in performing the duties of the Inspector General of the Commission on Civil Rights, and shall not appoint any individuals to positions within the Commission on Civil Rights: Provided further, That of the amounts made available in this paragraph, $250,000 shall be transferred directly to the Office of Inspector General of GAO upon enactment of this Act for salaries and expenses necessary to carry out the duties of the Inspector General of the Commission on Civil Rights. Equal Employment Opportunity Commission Salaries and expensesFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, the Civil Rights Act of 1991, the Genetic Information Non-Discrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C. 1343(b); nonmonetary awards to private citizens; and up to $29,500,000 for payments to State and local enforcement agencies for authorized services to the Commission, $366,568,000: Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,250 from available funds: Provided further, That the Chair is authorized to accept and use any gift or donation to carry out the work of the Commission. International Trade Commission Salaries and expensesFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, and not to exceed $2,250 for official reception and representation expenses, $83,000,000, to remain available until expended. Legal Services Corporation Payment to the legal services corporationFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $328,000,000, of which $302,400,000 is for basic field programs and required independent audits; $4,200,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $17,000,000 is for management and grants oversight; $3,400,000 is for client self-help and information technology; and $1,000,000 is for loan repayment assistance: Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by section 5304 of title 5, United States Code, notwithstanding section 1005(d) of the Legal Services Corporation Act (42 U.S.C. 2996(d)): Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal Services Corporation: Provided further, That, for the purposes of sections 505, 533 and 535 of this Act, the Legal Services Corporation shall be considered an agency of the United States Government. Administrative provisions—legal services corporationNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2012 and 2013, respectively.Section 501(a)(2)(A) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1996 (Public Law 104–134) is amended by striking on the basis of the most recent decennial census of population conducted pursuant to section 141 of title 13, United States Code and inserting triennially by the Bureau of the Census. Marine Mammal Commission Salaries and expensesFor necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $3,025,000 (reduced by $181,500). Office of the United States Trade Representative Salaries and expensesFor necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by section 3109 of title 5, United States Code, $51,251,000, of which $1,000,000 shall remain available until expended: Provided, That not to exceed $111,600 shall be available for official reception and representation expenses. State Justice Institute Salaries and expensesFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Authorization Act of 1984 (42 U.S.C. 10701 et seq.) $5,121,000, of which $500,000 shall remain available until September 30, 2014: Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be considered an agency of the United States Government. 
VGeneral Provisions 
(including rescissions) 
501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 
502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law. 
504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby. 
505.None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2013, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project or activity; (2) eliminates a program, project or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. 
506.
(a)If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations. 
(b)
(1)To the extent practicable, with respect to authorized purchases of promotional items, funds made available by this Act shall be used to purchase items that are manufactured, produced, or assembled in the United States, its territories, or its possessions. 
(2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3). 
507.
(a)The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of balances of appropriations at the account level. For unobligated, uncommitted balances and unobligated, committed balances the quarterly reports shall separately identify the amounts attributable to each source year of appropriation from which the balances were derived. For balances that are obligated, but unexpended, the quarterly reports shall separately identify amounts by the year of obligation. 
(b)The report described in subsection (a) shall be submitted within 30 days of the end of the first quarter of fiscal year 2013, and subsequent reports shall be submitted within 30 days of the end of each quarter thereafter. 
(c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in subsection (a) due to a limitation of a current accounting system, the department or agency shall fulfill such aspect to the maximum extent practicable under such accounting system and shall identify and describe in each quarterly report the extent to which such aspect is not fulfilled. 
508.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
509.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type. 
510.None of the funds made available in this Act may be used to pay the salaries and expenses of personnel of the Department of Justice to obligate more than $720,000,000 during fiscal year 2013 from the fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (42 U.S.C. 10601). 
511.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students. 
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
513.Any funds provided in this Act used to implement E-Government Initiatives shall be subject to the procedures set forth in section 505 of this Act. 
514.
(a)Tracing studies conducted by the Bureau of Alcohol, Tobacco, Firearms and Explosives are released without adequate disclaimers regarding the limitations of the data. 
(b)For fiscal year 2013 and thereafter, the Bureau of Alcohol, Tobacco, Firearms and Explosives shall include in all such data releases, language similar to the following that would make clear that trace data cannot be used to draw broad conclusions about firearms-related crime: 
(1)Firearm traces are designed to assist law enforcement authorities in conducting investigations by tracking the sale and possession of specific firearms. Law enforcement agencies may request firearms traces for any reason, and those reasons are not necessarily reported to the Federal Government. Not all firearms used in crime are traced and not all firearms traced are used in crime. 
(2)Firearms selected for tracing are not chosen for purposes of determining which types, makes, or models of firearms are used for illicit purposes. The firearms selected do not constitute a random sample and should not be considered representative of the larger universe of all firearms used by criminals, or any subset of that universe. Firearms are normally traced to the first retail seller, and sources reported for firearms traced do not necessarily represent the sources or methods by which firearms in general are acquired for use in crime. 
515.
(a)The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the National Science Foundation, and the Legal Services Corporation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed. 
(b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, Director, or President, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, Foundation, or Corporation, respectively. The results shall be made available in redacted form to exclude— 
(1)any matter described in section 552(b) of title 5, United States Code; and 
(2)sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes. 
(c)A grant or contract funded by amounts appropriated by this Act may not be used for the purpose of defraying the costs of a banquet or conference that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a banquet or conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract. 
(d)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, Director, or President, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract. 
(e)The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities. 
516.
(a)None of the funds appropriated or otherwise made available under this Act may be used by the Departments of Commerce and Justice, the National Aeronautics and Space Administration, or the National Science Foundation to acquire an information technology system unless the head of the entity involved, in consultation with the Federal Bureau of Investigation or other appropriate Federal entity, has made an assessment of any associated risk of cyber-espionage or sabotage associated with the acquisition of such system, including any risk associated with such system being produced, manufactured or assembled by one or more entities that are owned, directed or subsidized by the People's Republic of China. 
(b)None of the funds appropriated or otherwise made available under this Act may be used to acquire an information technology system described in an assessment required by subsection (a) and produced, manufactured or assembled by one or more entities that are owned, directed or subsidized by the People's Republic of China unless the head of the assessing entity described in subsection (a) determines, and reports that determination to the Committees on Appropriations of the House of Representatives and the Senate, that the acquisition of such system is in the national interest of the United States. 
517.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government. 
518.
(a)Notwithstanding any other provision of law or treaty, in the current fiscal year and any fiscal year thereafter, none of the funds appropriated or otherwise made available under this Act or any other Act may be expended or obligated by a department, agency, or instrumentality of the United States to pay administrative expenses or to compensate an officer or employee of the United States in connection with requiring an export license for the export to Canada of components, parts, accessories or attachments for firearms listed in Category I, section 121.1 of title 22, Code of Federal Regulations (International Trafficking in Arms Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total value not exceeding $500 wholesale in any transaction, provided that the conditions of subsection (b) of this section are met by the exporting party for such articles. 
(b)The foregoing exemption from obtaining an export license— 
(1)does not exempt an exporter from filing any Shipper's Export Declaration or notification letter required by law, or from being otherwise eligible under the laws of the United States to possess, ship, transport, or export the articles enumerated in subsection (a); and 
(2)does not permit the export without a license of— 
(A)fully automatic firearms and components and parts for such firearms, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; 
(B)barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in Category I, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; or 
(C)articles for export from Canada to another foreign destination. 
(c)accordance with this section, the District Directors of Customs and postmasters shall permit the permanent or temporary export without a license of any unclassified articles specified in subsection (a) to Canada for end use in Canada or return to the United States, or temporary import of Canadian-origin items from Canada for end use in the United States or return to Canada for a Canadian citizen. 
(d)The President may require export licenses under this section on a temporary basis if the President determines, upon publication first in the Federal Register, that the Government of Canada has implemented or maintained inadequate import controls for the articles specified in subsection (a), such that a significant diversion of such articles has and continues to take place for use in international terrorism or in the escalation of a conflict in another nation. The President shall terminate the requirements of a license when reasons for the temporary requirements have ceased. 
519.Notwithstanding any other provision of law, in the current fiscal year and any fiscal year thereafter, no department, agency, or instrumentality of the United States receiving appropriated funds under this Act or any other Act shall obligate or expend in any way such funds to pay administrative expenses or the compensation of any officer or employee of the United States to deny any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section 478.112 or .113, for a permit to import United States origin curios or relics firearms, parts, or ammunition. 
520.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of— 
(1)paragraph 2 of article 16.7 of the United States-Singapore Free Trade Agreement; 
(2)paragraph 4 of article 17.9 of the United States-Australia Free Trade Agreement; or 
(3)paragraph 4 of article 15.9 of the United States-Morocco Free Trade Agreement. 
521.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act; The Electronic Communications Privacy Act; The Fair Credit Reporting Act; The National Security Act of 1947; USA PATRIOT Act; and the laws amended by these Acts. 
522.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent, the program manager shall immediately inform the respective Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project's management structure is adequate to control total project or procurement costs. 
523.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2013 until the enactment of the Intelligence Authorization Act for fiscal year 2013. 
524.The Departments, agencies, and commissions funded under this Act, shall establish and maintain on the homepages of their Internet websites— 
(1)a direct link to the Internet websites of their Offices of Inspectors General; and 
(2)a mechanism on the Offices of Inspectors General website by which individuals may anonymously report cases of waste, fraud, or abuse with respect to those Departments, agencies, and commissions. 
525.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding. 
 (rescissions)  
526.
(a)Of the unobligated balances available to the Department of Justice, the following funds are hereby rescinded, not later than September 30, 2013, from the following accounts in the specified amounts— 
(1)Working Capital Fund, $26,000,000; 
(2)Legal Activities, Assets Forfeiture Fund, $675,000,000, of which $314,000,000 shall be permanently rescinded; 
(3)Bureau of Alcohol, Tobacco, Firearms and Explosives, Violent Crime Reduction Program, $1,028,000; 
(4)Federal Prison System, Buildings and Facilities, $64,700,000; 
(5)State and Local Law Enforcement Activities, Office on Violence Against Women, Violence Against Women Prevention and Prosecution Programs, $12,000,000; 
(6)State and Local Law Enforcement Activities, Office of Justice Programs, $43,000,000; and 
(7)State and Local Law Enforcement Activities, Community Oriented Policing Services, $12,200,000. 
(b)The Department of Justice shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report no later than September 1, 2013 specifying the amount of each rescission made pursuant to subsection (a). 
527.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations. 
528.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency at any single conference occurring outside the United States, unless such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States. 
529.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
530.
(a)None of the funds appropriated or otherwise made available in this or any other Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense. 
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
531.None of the funds made available in this Act may be distributed to the Association of Community Organizations for Reform Now (ACORN) or its subsidiaries. 
532.To the extent practicable, funds made available in this Act should be used to purchase light bulbs that are Energy Star qualified or have the Federal Energy Management Program designation. 
533.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States Government receiving funds appropriated in this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following: 
(1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts. 
(2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts. 
(3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States. 
(4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts. 
534.
(a)None of the funds made available by this Act may be used for the National Aeronautics and Space Administration (NASA) or the Office of Science and Technology Policy (OSTP) to develop, design, plan, promulgate, implement, or execute a bilateral policy, program, order, or contract of any kind to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this Act. 
(b)The limitation in subsection (a) shall also apply to any funds used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by NASA. 
(c)The limitations described in subsections (a) and (b) shall not apply to activities which NASA or OSTP has certified— 
(1)pose no risk of resulting in the transfer of technology, data, or other information with national security or economic security implications to China or a Chinese-owned company; and 
(2)will not involve knowing interactions with officials who have been determined by the United States to have direct involvement with violations of human rights. 
(d)Any certification made under subsection (c) shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate no later than 30 days prior to the activity in question and shall include a description of the purpose of the activity, its agenda, its major participants, and its location and timing. 
535.
(a)The head of any department, agency, board or commission funded by this Act shall submit quarterly reports to the Inspector General, or the senior ethics official for any entity without an inspector general, of the appropriate department, agency, board or commission regarding the costs and contracting procedures relating to each conference held by the department, agency, board or commission during fiscal year 2013 for which the cost to the Government was more than $20,000. 
(b)Each report submitted under subsection (a) shall include, for each conference described in that subsection held during the applicable quarter— 
(1)a description of the subject of and number of participants attending that conference; 
(2)a detailed statement of the costs to the Government relating to that conference, including— 
(A)the cost of any food or beverages; 
(B)the cost of any audio-visual services; and 
(C)a discussion of the methodology used to determine which costs relate to that conference; and 
(3)a description of the contracting procedures relating to that conference, including— 
(A)whether contracts were awarded on a competitive basis for that conference; and 
(B)a discussion of any cost comparison conducted by the department, agency, board or commission in evaluating potential contractors for that conference. 
536.None of the funds made available in this Act may be used to pay the salaries or expenses of personnel to deny, or fail to act on, an application for the importation of any model of shotgun if— 
(1)all other requirements of law with respect to the proposed importation are met; and 
(2)no application for the importation of such model of shotgun, in the same configuration, had been denied by the Attorney General prior to January 1, 2011, on the basis that the shotgun was not particularly suitable for or readily adaptable to sporting purposes. 
537.
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
538.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless an agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
539.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless an agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
540.None of the funds made available by this Act may be used to implement, administer, or enforce the final regulations on Disparate Impact and Reasonable Factors Other Than Age Under the Age Discrimination in Employment Act published by the Equal Employment Opportunity Commission in the Federal Register on March 30, 2012 (77 Fed. Reg. 19080 et seq.). 
Spending Reduction Account 
541.The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $0 (increased by $1,000,000) (increased by $542,000). 
542.None of the funds made available by this Act may be used by the Attorney General to originate or join in any lawsuit that seeks to overturn, enjoin, or invalidate— 
(1)Oklahoma Taxpayer and Citizen Protection Act of 2007 (HB 1804), which became effective on November 1, 2007; 
(2)Missouri House Bill 390, First Regular Session 2009, 9th General Assembly, which became effective on August 28, 2009; 
(3)the Support Our Law Enforcement and Safe Neighborhoods Act (SB 1070), which was signed into law in Arizona on April 23, 2010; 
(4)The Illegal Immigration Enforcement Act (HB 497), which was signed into law in Utah on March 15, 2011; 
(5)Indiana Senate Enrolled Act No. 590, First Regular Session, 117th General Assembly (2011), which was signed into law on May 10, 2011; 
(6)the Beason-Hammon Alabama Taxpayer and Citizen Protection Act (HB 56), which was passed by the Alabama State legislature on June 9, 2011; 
(7)South Carolina Act No. 69 (SB 20), which was signed into law on June 27, 2011; 
(8)the Illegal Immigration Reform and Enforcement Act of 2011 (HB 87), which became effective in the State of Georgia on July 1, 2011; or 
(9)an Act to amend the Indiana Code concerning education (HB 1402), which became effective in the State of Indiana on July 1, 2011. 
543.None of the funds made available by this Act may be used to develop, approve, or implement a new limited access privilege program (as that term is used in section 303A of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1853a)) that are not already developed, approved, or implemented for any fishery under the jurisdiction of the South Atlantic, Mid-Atlantic, New England, or Gulf of Mexico Fishery Management Council. 
544.None of the funds made available by this Act may be used to implement, administer, or enforce the Equal Employment Opportunity Commission (EEOC) Enforcement Guidance Number 915.002 concerning Consideration of arrest and conviction records in employment decisions. 
545.None of the funds made available in this Act may be used to enforce section 221(a) of title 13, United States Code, with respect to the American Community Survey. 
546.None of the funds made available by this Act may be used in contravention of paragraph (1), (2), or (3) of section 1001(a) of title 18, United States Code. 
547.None of the funds made available by this Act may be used to defend against any action challenging— 
(1)any provision of Public Law 111–148 or any provision of title I or subtitle B of title II of Public Law 111–152; or 
(2)any amendment to a provision of law made by any provision described in paragraph (1). 
548.None of the funds made available by this Act may be used to litigate against any of the several States on behalf of the National Labor Relations Board pertaining to secret ballot union elections. 
549.None of the funds made available by this Act may be used by the Department of Justice to be a party to a single or multi-state court settlement where funds are removed from any residential mortgage-backed securitization trust. 
550.None of the funds made available in this Act may be used by the Department of Justice to bring any action against any State for implemention of a State law requiring voter identification. 
551.None of the funds made available in this Act may be used to conduct the survey, conducted by the Secretary of Commerce, commonly referred to as the American Community Survey. 
552.None of the funds made available by this Act may be used to enforce section 526 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42 U.S.C. 17142). 
553.None of the funds made available by this Act may be used to implement the National Ocean Policy developed under Executive Order No. 13547 (75 Fed. Reg. 43023, relating to the stewardship of oceans, coasts, and the Great Lakes). 
554.None of the funds made available by this Act may be used to lease or purchase new light duty vehicles, for any executive fleet, or for an agency’s fleet inventory, except in accordance with Presidential Memorandum-Federal Fleet Performance, dated May 24, 2011. 
555.None of the funds made available in this Act for the State Criminal Alien Assistance Program under the heading Department of Justice—State and Local Law Enforcement Activities—Office of Justice Programs—State and Local Law Enforcement Assistance may be used in contravention of section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373). 
556.None of the funds made available by this Act may be used for the purpose of implementing section 36.302(c)(9) of title 28, Code of Federal Regulations. 
557.The amount made available by this Act for Department of Justice—Office of Justice Programs—State and Local Law Enforcement Assistance for emergency Federal law enforcement assistance, as authorized by section 609M of the Justice Assistance Act of 1984 (42 U.S.C. 10513; Public Law 98–473) is hereby increased by $20,000,000 and the amount otherwise provided by this Act for PERIODIC CENSUSES AND PROGRAMS AND STATISTICS is hereby reduced by $20,000,000. 
558.The amounts otherwise provided by this Act are revised by— 
(1)reducing the amount made available under the heading Department of Commerce; International Trade Administration; Operations and Administration (and the amount provided under such heading for official representation expenses abroad) by $155,979; 
(2)reducing the amount made available under the heading Department of Commerce; Bureau of Industry and Security; Operations and Administration (and the amount provided under such heading for official representation expenses abroad), by $6,750; 
(3)reducing the amount made available under the heading Department of Commerce; U.S. Patent and Trademark Office; Salaries and Expenses (and the amount provided under such heading for official reception and representation expenses) by $450; 
(4)reducing the amount made available under the heading Department of Commerce; National Institute of Standards and Technology; Scientific and Technical Research and Services (and the amount provided under such heading for official reception and representation expenses) by $2,500; 
(5)reducing the amount made available under the heading Department of Commerce; Departmental Management; Salaries and Expenses (and the amount provided under such heading for official reception and representation) by $2,250; 
(6)reducing the amount made available under the heading Department of Justice; Legal Activities; Salaries and Expenses, General Legal Activities (and the amount made available under such heading to INTERPOL Washington for official reception and representation expenses) by $4,500; 
(7)reducing the amount made available under the heading Department of Justice; Legal Activities; Salaries and Expenses, United States Attorneys (and the amount provided under such heading for official reception and representation expenses) by $3,600; 
(8)reducing the amount made available under the heading Department of Justice; United States Marshals Service; Salaries and Expenses (and the amount provided under such heading for official reception and representation expenses) by $3,000; 
(9)reducing the amount made available under the heading Department of Justice; Federal Bureau of Investigations; Salaries and Expenses (and the amount provided under such heading for official reception and representation expenses) by $98,640; 
(10)reducing the amount made available under the heading Department of Justice; Drug Enforcement Administration; Salaries and Expenses (and the amount provided under such heading for official reception and representation expenses) by $45,000; 
(11)reducing the amount made available under the heading Department of Justice; Bureau of Alcohol, Tobacco, Firearms and Explosives; Salaries and Expenses (and the amount provided under such heading for official reception and representation expenses) by $18,000; 
(12)reducing the amount made available under the heading Department of Justice; Federal Prison System; Salaries and Expenses (and the amount provided under such heading for official reception and representation expenses) by $2,700; 
(13)reducing the amount made available under the heading Science; Office of Science and Technology Policy (and the amount provided under such heading for official reception and representation expenses) by $1,125; 
(14)reducing the amount made available under the heading Science; National Aeronautics and Space Administration; Cross Agency Support (and the amount provided under such heading for official reception and representation expenses) by $31,709; 
(15)reducing the amount made available under the heading Science; National Science Foundation; Agency Operations and Award Management (and the amount provided under such heading for official reception and representation expenses) by $4,140; 
(16)reducing the amount made available under the heading Science; Office of the National Science Board (and the amount provided under such heading for official reception and representation expenses) by $1,250; 
(17)reducing the amount made available under the heading Related Agencies; Equal Employment Opportunity Commission (and the amount provided under such heading for official reception and representation expenses) by $1,125; 
(18)reducing the amount made available under the heading Related Agencies; International Trade Commission; Salaries and Expenses (and the amount provided under such heading for official reception and representation expenses) by $1,125; 
(19)reducing the amount made available under the heading Related Agencies; Office of the United States Trade Representative; Salaries and Expenses (and the amount provided under such heading for official reception and representation expenses) by $58,032; 
(20)reducing the amount made available under the heading Related Agencies; State Justice Institute; Salaries and Expenses (and the amount provided under such heading for official reception and representation expenses) by $1,125; and 
(21)by increasing the amount made available for Department of Commerce; National Institute of Standards and Technology; Industrial Technology Services (and the amount provided under such heading for the Manufacturing Extension Partnership) by $443,000. 
559.None of the funds made available by this Act may be used to implement section 10011(b) of Public Law 111–11. 
560.None of the funds made available by this Act may be used by the Executive Office for United States Attorneys (including the offices of United States attorneys), the United States Marshals Service, or employees of the Department of Justice, to carry out activities located at a newly constructed Federal courthouse located on a site between Broadway, Hill, First, and Second Streets in Los Angeles, California. 
561.None of the funds made available under this Act, may be used in contravention of the Defense of Marriage Act (Public Law 104–199). 
562.None of the funds made available by this Act may be used to implement a proposed rule for turtle excluder devices as described in the Southeast Fishery Bulletin published by the National Oceanic and Atmospheric Administration on May 8, 2012. 
563.None of the funds made available by this Act may be used to pay the salary of any officer or employee of the Department of Commerce who uses amounts in the Fisheries Enforcement Asset Forfeiture Fund of the National Oceanic and Atmospheric Administration that consists of the sums described in section 311(e)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861(e)(1)) for any purpose other than a purpose specifically authorized under such section. 
564.None of the funds made available by this Act may be used to carry out the activities of the Climate Change Education program of the National Science Foundation. 
565.None of the funds made available by this Act may be used to carry out the functions of the Political Science Program in the Division of Social and Economic Sciences of the Directorate for Social, Behavioral, and Economic Sciences of the National Science Foundation. 
This Act may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2013. 
   Passed the House of Representatives May 10, 2012. Karen L. Haas, Clerk.   
 
May 14, 2012
Received; read twice and placed on the calendar
